926 F.2d 1216
288 U.S.App.D.C. 343
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Reggie D. PATTON, Appellant.
No. 90-3099.
United States Court of Appeals, District of Columbia Circuit.
March 4, 1991.Rehearing Granted and Order Amended April 30, 1991.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
APPEAL DISMISSED.
Before MIKVA, Chief Judge, and SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, and on the briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
Testimony offered by the appellant at trial was insufficient as a matter of law to establish either that he acted under the threat of "imminent death or serious bodily injury" or that he lacked "any reasonable, legal alternative to committing the crime."  United States v. Jenrette, 744 F.2d 817, 820 (D.C. Cir. 1984) (emphasis added), cert. denied, 471 U.S. 1099 (1985).  Therefore, the district court properly refused to instruct the jury on this defense.  It is accordingly


3
ORDERED and ADJUDGED that the conviction is  affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).